CANTY, J.
I concur in the foregoing opinion, except so far as it holds that the motion to strike out Dr. Merrill’s testimony was not a motion to strike out all of his testimony, and am of the opinion that the trial court did not err in denying that motion for the reason that some of that testimony continued to be competent. But I am also, of the opinion that, if the trial court believed that injustice had been done, by permitting the incompetent portion of the evidence to. stand, it could, in its discretion, grant a new trial, even though the defeated party was not entitled to such new trial as a matter of right. The trial court has a discretion in reviewing its own proceedings and the inadvertence of its attorneys, resulting to the prejudice of either party, which an appellate court has not.